DETAILED ACTION

Status of Application, Amendments and/or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendment of 9/8/21 has been entered in full. Claims 35, 36, 43 and 53 are amended. New claims 54 and 55 are added. Claims 35-55 are pending.
The election of "PBMC" as the species of "T-cell sample" was previously acknowledged. Claim(s) 44 and 45 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Claims 35-43 and 46-55 are under consideration, as they read upon the elected species.

Information Disclosure Statement
The Information Disclosure Statement of 9/8/21 has been considered.

Withdrawn Objections and/or Rejections
The following page numbers refer to the previous Office Action (6/8/21).
The objection to claims 43 at pg 2 is withdrawn in view of the amendments to the claims.
The rejection of claims 35-43 and 46-53 at pg 3 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention is withdrawn in view of the amendments to the claims.

Maintained Objections and/or Rejections
Claim Rejections - 35 USC § 112(a), enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.-The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 35-43 and 46-53 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for 
A method of claim 35 or 36, wherein the candidate antigen polypeptide is covalently linked to the particle, does not reasonably provide enablement for a method of claim 35 or 36, wherein the candidate antigen is linked via metal chelate with the particle. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. This rejection was set forth at pages 3-8 of the 6/8/21 Office Action.
The claims have been amended to limit the association of candidate antigen polypeptide and the phagocytable particle from "tightly associated" to "covalent linking or linking by metal chelate thereto". The rejection is first restated in view of these amendments, and then Applicants' arguments are addressed.
The factors considered when determining if the disclosure satisfies the enablement requirement and whether any necessary experimentation is “undue” include, but are not limited to: 1) nature of the invention, 2) state of the prior art, 3) relative skill of those in the art, 4) level of predictability in the art, 5) existence of working examples, 6) breadth of claims, 7) amount of direction or guidance by the inventor, and 8) quantity of experimentation needed to make or use the invention. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
	The nature of the invention is a method intended for use in assaying antigen-specific T-cell activation. In the broadest embodiment, found in independent claim 35, the method comprises six steps, (a)-(f), the first of which is (a) providing a "phagocytable particle" that is associated by covalent linking or linking via a metal chelate to a "candidate antigen polypeptide", wherein this pair "has been subjected to a denaturing wash resulting in an endotoxin level low enough to not interfere with steps b-f". Steps (b)-(f) of claim 35 further include providing a viable antigen-presenting cell 
	As background regarding the problem solved by the claimed method, the specification teaches that "the large polypeptide collections that exist today are usually made up of E. coli expressed proteins, and therefore contain substantial amounts of endotoxins derived from the host cell outer membrane" that "tend to bind to the proteins and are often difficult to remove once they contaminate a polypeptide sample" (¶ 9, published application). Furthermore, "a common problem with assays determining T-cell activation is that even low levels of endotoxins that come into contact with the T-cells result in an activation masking the normally very low level of antigen-specific activation" and thus there is "need in the art for methods for assaying antigen-specific T-cell activation able to tolerate endotoxin contamination in the candidate antigen preparation, enabling screening of large polypeptide collections" (¶ 10).
The prior art appreciates a variety of techniques for removing endotoxins from recombinant protein preparations, using mechanisms that "can loosely be grouped in two approaches", including those based on size-exclusion of endotoxin, and those based on electrostatic or hydrostatic interactions (pg 1509 of Serdakowski et al, 2012. Biotechnol J. 7:1509-1516; cited previously). The art cautions that successful use often depends on the characteristics of the protein to be purified; for example, Serdakowski et al further teaches that "[i]t should be noted that the success of these techniques to remove endotoxin from proteins is strongly dependent on the characteristics of the target protein, and there is no "gold standard" that fits all removal situations" (pg 1510). 
The specification contains the following working examples in support of the claimed invention. Example 1 describes the covalently coupling of "several polypeptides" to "beads containing free carboxylic acid groups" (¶ 150, published application). Example 2 describes the testing of four different "denaturing washing 
	In view of the teachings of the specification and the relevant art, the specification enables the skilled artisan to practice a method of independent claim 35 or 36, wherein the candidate antigen polypeptide is covalently linked to the particle, but fails to provide enablement for the full scope of the method of claims 35 or 36 with respect to "linking via metal chelate" candidate antigens and particles. The specification at ¶ 118 2+, Zn2+, Ca2+, Co2+ or Fe3+. These metal chelates can in turn bind proteins and peptides containing for example histidine or cysteine [sic] with great strength. Thus, particles with metal chelates can non-covalently adsorb peptides/proteins, in a manner which allows stringent washing to reduce the amount of LPS and other contaminating components in the bound peptides/proteins" (¶ 119).
No working example of the claimed where the association is via metal chelation is reported. While enablement does not necessarily require a working example, "[l]ack of a working example, however, is a factor to be considered, especially in a case involving an unpredictable and undeveloped art", per MPEP 2164.02. In the instant case, the prior art teaches that endotoxin also has affinity for metal ions. For example, Tan et al (2006) demonstrates that endotoxin shows affinity for a variety of immobilized metal affinity chromatographies (IMAC) including those with Cu2+, Ni2+, Zn2+, Co2+ or Fe3+ ions (Tan et al. 2006, Journal of Chromatography A, 1141: 226-234; cited previously). See also, Gagnon et al (2017), teaching that "[t]he metal affinity of the core polysaccharide and lipid A phosphoryl groups [of endotoxin] can be exploited with either hydroxyapatite (HA) or immobilized metal affinity chromatography (IMAC). Endotoxin phosphoryl residues have especially high affinity for the calcium component of hydroxyapatite … They also bind iron, aluminum, copper, and zinc ions, among other metal ions" (page 2 of Gagnon et al, 2017, BioProcess International, 10 pages as printed; cited previously). In view of these teachings regarding the ability of endotoxin to bind to metal ions, the skilled artisan at the time of filing could not have predicted whether or not endotoxin could be removed using a denaturing wash from an antigen associated with a bead or other particle via metal chelation, and would instead need to engage in further undue experimentation to determine whether or not such would work. 
	 


Applicants’ arguments (9/8/21; pg 8-10) as they pertain to the rejection have been fully considered but are not deemed to be persuasive for the following reasons.
In the response, Applicants argue that the skilled artisan at the time of filing "would not have needed to perform undue experimentation to determine whether or not endotoxin could be removed using a denaturing wash from an antigen associated with a bead via metal chelation" (pg 9). Applicants point to the prior art references of Bornhorst (2000) and Kimple (2015). Applicants describe Bornhorst as teaching "purification of proteins using polyhistidine affinity tags, "particularly using immobilized metal-affinity chromatography", which can be performed under either native or denaturing conditions, including guanidium hydrochloride or urea (pg 9). Applicants describe Kimple as being "broadly directed toward an overview of affinity tags for protein purification", and that IMAC is can be used with the same types of denaturing agents. Applicants further point to Example 1 of the specification using these same denaturing agents to reduce background endotoxin. 
Applicants’ arguments have been fully considered but are not found persuasive. The references of Bornhorst and Kimple are directed to purification of proteins in general, but do not address the specific affinity that endotoxin has for metal ions, as evidenced by the teachings of Tan et al (2006) and Gagnon et al (2017), cited in the rejection of record. Furthermore, Bornhorst teaches that "[a] problem with the use of polyhistidine affinity tags is nonspecific binding of untagged proteins", which "may coelute with the protein of interest, resulting in significant contamination of the final product" (pg 3). Kimple cautions that proteins of interest with a higher affinity to metal ions "can lead to significant background binding" which "may be circumvented by using 

New objections necessitated by Applicants’ amendment
Claim Objections
Claims 35, 37-43 and 46-54 are objected to because of the following informalities:
In independent claim 35, Applicants' amendments have accidentally deleted the first letter from the word "associated" in line 4, thus rendering it "ssociated".
The remaining claim(s) are objected to for depending from an objected claim.
Appropriate correction is required.

Conclusion
Claims 54 and 55 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims (and, with respect to claim 54, the additional objection noted above is also corrected).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY C HOWARD whose telephone number is (571)272-2877. The examiner can normally be reached on Monday - Friday 9 - 5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on (571) 272-0857857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ZACHARY C HOWARD/Primary Examiner, Art Unit 1646